335 S.W.3d 576 (2011)
Joshum SMITH, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 94278.
Missouri Court of Appeals, Eastern District, Division Five.
March 15, 2011.
Gwenda R. Robinson, Assistant Public Defender, St. Louis, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Joshum Smith (Movant) appeals the judgment of the Circuit Court of the City of St. Louis denying his Rule 29.15 motion for post-conviction relief after a hearing. Movant asserts that he received ineffective assistance of counsel because appellate counsel voluntarily dismissed his direct appeal.
We have reviewed the briefs of the parties and the record on appeal and find the *577 motion court did not clearly err in denying Movant's Rule 29.15 motion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).